TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00339-CV



                             Marcella Gomez-Cordero, Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
           NO. 207,778-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This is an accelerated appeal from an order terminating the parental rights of Marcella

Gomez-Cordero to three children. See Tex. Fam. Code Ann. § 161.001 (West 2002), § 161.003

(West Supp. 2006). Gomez-Cordero’s court-appointed appellate attorney has filed a brief in which

he states that, after reviewing the record, he has found no nonfrivolous grounds on which to base an

appeal. We affirm.

               At a bench trial, the court heard evidence of Gomez-Cordero’s incarcerations for

forgery and the fact that she has four other children who are in the care of relatives and whom she

had not seen for years. There was evidence that, while she was in state jail for several months, the

three children who are the subject of this case had done well in foster care. The fourteen-year-old

boy had shown marked improvement in his schoolwork, reducing deficits in his reading level to the

point that the school was considering mainstreaming him. There was evidence that the children were
likely to be adopted. The court also heard evidence that Gomez-Cordero had completed some

classes and appeared to be getting off to a good start in the two weeks since her release from state

jail. The court found by clear and convincing evidence that Gomez-Cordero engaged in conduct and

knowingly placed the children with persons who engaged in conduct that endangers the physical and

emotional well-being of the children. See id. § 161.001(1)(E). The court also found by clear and

convincing evidence that termination of Gomez-Cordero’s parental rights was in the best interest of

the children. See id. § 161.001(2).

               The procedures set forth in Anders v. California are applicable to an appeal of the

termination of parental rights. See Taylor v. Texas Dep’t of Protective & Regulatory Servs.,

160 S.W.3d 641, 646-47 (Tex. App.—Austin 2005, pet. denied) (citing Anders v. California,

386 U.S. 738, 744 (1967)); In re K.D., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st Dist.] 2003,

no pet.). The appointed attorney must review the record to determine whether there are any

nonfrivolous issues to assert on appeal. Taylor, 160 S.W.3d at 646 n.4.

               Gomez-Cordero’s counsel’s brief summarized the evidence presented at trial. He

concluded that no arguable points of error can be found. The record reflects that the attorney served

a copy of the Anders brief on Gomez-Cordero and informed her of her right to file a response. The

attorney also filed a motion to withdraw as counsel and notified Gomez-Cordero of her right to

object to that motion. Gomez-Cordero’s brief meets the requirements of Anders. 386 U.S. at

744-45. More than four months have passed, and Gomez-Cordero has not filed any response.




                                                 2
               We also have reviewed the record for reversible error, including the issues raised in

the Anders brief. See Penson v. Ohio, 488 U.S. 75, 80 (1988). We find nothing that would arguably

support an appeal.

               We affirm. We also grant Gomez-Cordero’s counsel’s motion to withdraw. Counsel

must inform Gomez-Cordero of the disposition of this appeal and of her right to seek discretionary

review by the Texas Supreme Court without the assistance of appointed counsel. K.D., 127 S.W.3d

at 67 (citing Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997)).




                                             G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Affirmed

Filed: June 1, 2007




                                                 3